DETAILED ACTION
This final Office action is in response to applicant’s communication received on February 26, 2021, wherein claims 21, 23-24, 26, 30-31, 33-34, 36, and 40 are currently pending. 


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the extensively amended claims and the newly added limitations.  The newly amended claims with the changed scope is considered for the first time in the rejection below.

35 USC §101 discussion/response:

Applicant’s newly added limitations and the remarks presented have been considered but they are not persuasive.  The amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims are to gather information/data (accessing and getting abstract information/data about human parties/people/users/etc.,), compare and manipulate the information/data and ultimately use the information/data to make predictions (most of the steps used are mathematical concepts/models), and providing this information. The information/data itself is also abstract since it relates to predicting user actions/decisions/etc., (whether a person will purchase a product - all non-technical and non-functional information/data based on abstract theories using mathematical models).  Applicant’s claims are just taking abstract information/data and using 
Based upon consideration of all of the relevant factors with respect to the current claims 21, 23-24, 26, 30-31, 33-34, 36, and 40  as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 21, 23-24, 26, 30-31, 33-34, 36, and 40 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (some important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis (comparing, organizing, etc.,) and mathematical analysis (using ML models and other mathematical models) – and then displaying/providing resulting information/data.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 
The claims further utilize a machines, software applications, processors, networks, interfaces, databases, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to predicting whether a user will buy a product by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is mathematical in nature (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, ¶¶ 0083-0085 [general purpose computer], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a 
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. Applicant is directed to the following references: (1) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57, Gottschalk v. Benson.
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at for example, ¶¶ 0083-0085 [general purpose computer], 0092-0095 [general-purpose processor]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 23-24, 26, 30-31, 33-34, 36, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/accessing data, data analysis (including comparing information/data) to determine more data (using predictive models and ML models which are mathematical models), using data/information for calculating/determining a probability (predicting the statistical chance a user/customer will buy the product) and perform other mathematical calculations, and providing/displaying this determined data (calculated mathematical data).  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of accessing a cohort definition that includes at least a feature and a feature value of the feature, the cohort definition specifying a subset of users from a population of users, and the feature including a user attribute of the subset of users; accessing employment data of the subset of the population of users, the subset of the population of users defined based on the cohort definition; computing an attrition value of the subset of the population of users, the attrition value calculated based on the employment data of the subset; and causing display of a visualization of the attrition value within a graphical user interface at a client device, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0083-0085 [general purpose computer], 0092-0095 [general-purpose processor]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to 
The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23-24, 26, 30-31, 33-34, 36, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sethi et al., (US 2012/0143861) in view of Fano et al., (US 2005/0189414) further in view of Ravichandran (US 2011/0178831).    
As per claim 21, Sethi discloses a computer-implemented method for predicting revenue generation, the method comprising: accessing data associated with two or more computing environments from two or more computing devices, wherein the accessed data is collected by an executable of a scan utility stored on temporary storage of the two or more computing devices, and each computing environment of the two or more computing environments is associated with a party of a plurality of parties (figs. 7; ¶¶ 0029-0030, 0038, 0093-0106); 
Sethi discloses Identifying a parameter of the computing environments wherein the parameter includes a number of hypervisors in each computing environment, a number of virtual machines in each computing environment, a virtualized workload, or a number of users in each computing environment (figs. 3-4 [shows parameters including number of users in the network]; ¶¶ 0016-0017, 0035 [optimizer system…users], 0047 [predictions…users…and purchase and actions of users], 0048-0050 [large pool of 
determining a value for the parameter for each party of the plurality of parties the value including the number of hypervisors, the amount of the virtualized workload, the number of virtual machines, or the number of users; clustering a subset of the plurality of parties into a cluster/group/classification based on the values for the parameter such that parties having values within a predefined range are included in the group; identifying a first party in the group and two or more remaining parties of the subset in the group (Abstract; figs. 4-6; ¶¶ 0008-0010, 0024-0026 [“subcategories”], 0027 [conversion=”the term "conversion" broadly refers to a click-through, a lead generation, a sale, a membership, a referral, a telephone contact, an email notification, or other user action. For example, if a user is presented with a list of products available for purchase, and the user clicks on one of the options, then the user click-through is broadly referred to as a conversion, and more particularly, a click-through conversion”], 0007 [“predicting sale transaction conversion rate of an item operates through a search of information in response to a query over a network. The item can be included in a category of items. Information for other relevant items of the category is available through network query and historical data, among others. Respective information for the other items of the category is available to the method. The system and method includes discovering available information 
Although Sethi discloses all of Applicant's above limitations, Sethi discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Sethi to show Applicant' s claimed concept as each of those embodiments are taught by Sethi itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Sethi itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sethi does not directly state the action taken by parties.  However, Sethi does state that purchasing is one of the examples of the actions the party can take and refers some users of the system as parties (¶¶ 0027 [conversion=”the term "conversion" broadly refers to a click-through, a lead generation, a sale, a membership, a referral, a telephone contact, an email notification, or other user 
Sethi does not explicitly state predicting that the first party will purchase a product based on inclusion of the first party in the group with the two or more remaining parties in the group and that applying a machine learning model to the accessed data to identify a parameter of the two or more computing environments, wherein: the parameter is a characteristic of the two or more computing environments that facilitate in predicting which of the plurality of parties are likely to purchase a product, the machine learning model is based on a neural network or a Bayesian network.
Analogous art Fano discloses predicting that the first party will purchase a product based on inclusion of the first party in the group with the two or more remaining parties in the group and applying a machine learning model to the accessed data to identify a parameter of the two or more computing environments, wherein: the parameter is a characteristic of the two or more computing environments that facilitate in predicting which of the plurality of parties are likely to purchase a product, the machine learning model is based on a neural network or a Bayesian network (¶¶ 0033-0045 [machine learning…predictions…statistical analysis], 0039-0041 [customer model…learning…classifiers for each customer], 0045-0049 [model showing “predicting that the first party will purchase a product based on inclusion of the first party in the group with the two or more remaining parties in the group”], 0051-0055 [another model showing “predicting that the first party will purchase a product based on inclusion of the first party in the group with the two or more remaining parties in the group”], 0053-0065 [“predict whether…customer will purchase…product…predict the probability that the customer may purchase…product…learning methodologies…statistical analysis…rule based prediction…machine 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sethi predicting that the first party will purchase a product as taught by analogous art Fano in order to efficiently predict whether a party will purchase a product and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sethi discloses identifying a first party and two or more remaining parties of the subset (see citations in the rejection above). However Sethi does not explicitly state the amended limitation “identifying a first party in the group that has not purchased the product and two or more remaining parties of the subset in the group that has purchased the product.” 
Fano discloses identifying a first party in the group that has not purchased the product and two or more remaining parties of the subset in the group that has purchased the product (¶¶ 0045-0049, 0051-0055 [training module…methodologies to analyze…shopping…customers…transactions…product categories…transactions made by customers…whether customer bought…if customer did not buy….prediction module…formulate for all customers…classification for each customer], 0056-0070 [full algorithm shown here], 0071-0072 [behavioral analysis of customers and the model created and used – shopping behavior patterns…product-by-product (bought and did not buy)], 0078-0088).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sethi identifying a first party in the group that has not purchased the product and two or more remaining parties of the subset in the group that has purchased the product as taught by analogous art Fano  in order to bring analysis of various customers shopping habits/patterns/etc., for prediction purposes since doing so could be performed readily by any person of ordinary skill in the art, 
Sethi discloses a number of users in each computing environment (as discussed in the rejection above – see citations above) but neither Sethi nor Fano explicitly state a number of hypervisors in each computing environment, a number of virtual machines in each computing environment, a virtualized workload.
Analogous art Ravichandran (in using prediction algorithms in the customer product purchasing analysis) discloses machine learning and a number of hypervisors in each computing environment, a number of virtual machines in each computing environment, and a virtualized workload (¶¶ 0008-0010 [groups of users/customers], 0029 [virtual machine], 0184 [various users/parties for buying selling products], 0286-0290 [virtual machines], 0398-0402, 0455-0457, 0474-0478 [analyzing data for predicting and managing (clients/customers)…various types of statistical analyses on data that is 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Sethi in view of Fano a number of hypervisors in each computing environment, a number of virtual machines in each computing environment, and a virtualized workload as taught by analogous art Ravichandran in order to implement the prediction model on a network of multiple machines connecting various user efficiently and running ML algorithms efficiently since doing so could be performed readily by any person of ordinary skill in the art (using the well-known “hypervisors in each computing environment, a number of virtual machines in each computing environment, and/or a virtualized workload”), with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Tay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D); and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (A). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted 


As per claim 31, claim 31 discloses substantially similar limitations as claim 21 above, and therefore claim 31 is rejected under the same rationale and reasoning as presented above for claim 21.

As per claim 23, Sethi discloses method of claim 21, further comprising communicating the scan utility directly to an agent of the two or more computing devices, wherein the scan utility is configured to be cached and reused on a subsequent execution (¶¶ 0006-0012, 0017-0022, 0033-0036, 0040-0042, 0052-0057, 0058-0064, 0067-0070, 0074-0081, 0085, 0089, 0105-0107).
As per claim 24, Sethi discloses the method of claim 21, wherein each computing environment of the two or more computing environments includes one or more or a combination of: a set of machines; a set of applications; and a set of networks (¶¶ 0008-0010, 0022-0030, 0036-0040, 0052, 0061-0069, 0074-0076, 0079, 0085, 0091).
As per claim 26, Sethi discloses the method of claim 21, further comprising prioritizing an offer for a purchase of the product to the first party over another offer (¶¶ 0006-0012, 0017-0022, 0033-0036, 0040-0042, 0052-0057, 0058-0064, 0067-0070, 0074-0081, 0085, 0089, 0105-0107).


Claims 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sethi et al., (US 2012/0143861) in view of Fano et al., (US 2005/0189414), further in view of Ravichandran (US 2011/0178831), and further in view of Nickolov et al., (US 2009/0276771).
claim 30, Sethi discloses the method of claim 21, further comprising automatically providing a notification of the prediction to one or both of a management team of a vendor and the first party (Sethi discloses the option “providing a notification of the prediction to one or both of a management team of a vendor and the first party” at ¶¶ 0006-0012, 0015-0025, 0033-0045, 0052-0064, 0067-0085, 0089-0095, 0105-0110).  However, neither Sethi nor Fano nor Ravichandran explicitly state providing a notification of the prediction to a management team of a vendor.
Analogous art Nickolov discloses providing a notification of the prediction to a management team of a vendor (¶¶ 0057-0062, 0893-0900, 1793-1811).
Therefore (and for purposed of compact prosecution), it would be obvious to one of ordinary skill in the art to include in the system/method of Sethi in view of Fano providing a notification of the prediction to a management team of a vendor as taught by analogous art Nickolov in order to efficiently predict whether a party will purchase a product and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 32-40, claims 32-40 disclose substantially similar limitations as claims 22-30 above, and therefore claims 32-40 are rejected under the same rationale and reasoning as presented above for claim 22-30.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent is as follows: 
Bruckhaus et al., (US 8, 417,715): Provides for generating and delivering analytic results for any simple or highly complex problem for which data exists that software or similar automated means can analyze.  The present invention thus contemplates methods, systems, apparatuses, software, software processes, computer-readable medium, and/or data structures to enable performance of these and other features.  In one embodiment, a method of the present invention comprises extracting and converting data using a data management component into a form usable by a data mining component, performing data mining to develop a model in response to a question or problem posed by a user.
Abrol et al., (US 2017/0206557):  Illustrates an information engine that performs real-time entity extraction to create key-value pairs of attributes for a personal profile and integrates similar personal profiles generated from same or different data sources into a single person-of-interest profile.  The real-time, stream data information integration and analytics system can 
Konig et al., (US 2017/0316438): Discusses generating a predictor of customer behavior for a contact center includes: collecting, by a processor, data from a plurality of different applications of the contact center, the data being stored in a plurality of different formats, the data corresponding to a plurality of recorded interactions between a plurality of customers and the contact center; converting, by the processor, the data from the plurality of different formats into a common format; generating, by the processor, a plurality of customer models for the customers by, for each customer of the customers: identifying, from the data from the plurality of different applications, identified data associated with the customer; and aggregating the identified data in an individual customer model of the plurality of customer models, the individual customer model being associated with the customer; and generating, by the processor, a predictor in accordance with the customer models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683